                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 1 of 12



                     1   ALLAN E. ANDERSON (SBN 133672)
                         ANNIE STOOPS (SBN 286325)
                     2   TRACY LUU-VARNES (SBN 281165)
                         ARENT FOX LLP
                     3   555 West Fifth Street, 48th Floor
                         Los Angeles, CA 90013-1065
                     4   Telephone: 213.629.7400
                         Facsimile: 213.629.7401
                     5   Email:      allan.anderson@arentfox.com
                                     annie.stoops@arentfox.com
                     6               tracy.luu-varnes@arentfox.com
                     7   Attorneys for Non-Party Witnesses
                         DANIEL WOODS and
                     8   MIKE HILBERMAN
                     9
                                               UNITED STATES DISTRICT COURT
                    10
                                NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                    11

                    12
                         TECHSHOP, INC. a California             CASE NO. 4:18-CV-01044-HSG
                    13   corporation, DORIS A. KAELIN, in        (JCS)
                         her capacity as Chapter 7 trustee for
                    14   TECHOP, INC.                            NON-PARTY WITNESSES MIKE
                                                                 HILBERMAN AND DANIEL
                    15                   Plaintiff,              WOODS’ NOTICE OF MOTION
                                                                 AND MOTION TO MODIFY
                    16         v.                                DEFENDANTS’ SUBPOENA TO
                                                                 LIMIT SCOPE OF TESTIMONY
                    17   DAN RASURE, an individual residing      AT TRIAL, OR IN THE
                         in Kansas, TECHSHOP 2.0 LLC, a          ALTERNATIVE, A MOTION FOR
                    18   Kansas limited liability corporation,   PROTECTIVE ORDER;
                         TECHSHOP 2.0 SAN FRANCISCO              MEMORANDUM OF POINTS
                    19   LLC, a Kansas limited liability         AND AUTHORITIES
                         corporation,
                    20                                           [DECLARATION OF TRACY LUU-
                                         Defendants.             VARNES and [PROPOSED] ORDER
                    21                                           filed and lodged concurrently herewith
                                                                 and in support hereof]
                    22
                                                                 DATE: August 22, 2019
                    23                                           TIME: 2:00 p.m.
                                                                 ROOM: 2
                    24

                    25                                           Judge: Hon. Haywood S. Gilliam, Jr.
                    26   AND RELATED COUNTERCLAIMS
                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                 MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                           CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 2 of 12



                     1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
                     2          PLEASE TAKE NOTICE THAT on August 22, 2019 at 2:00 p.m., non-party
                     3   witnesses Mike Hilberman and Daniel Woods, by and through their counsel, will
                     4   and hereby do move this Court for an order to modify and limit their trial
                     5   testimony, or alternatively, for a protective order limiting their testimony regarding
                     6   the Civil Subpoena dated March 15, 2019, served on them by defendants.
                     7          Mr. Woods and Mr. Hilberman request that their testimony be limited by way
                     8   of the motion to modify and limit the subpoena or alternatively, by a protective
                     9   order, as it would be inappropriate and highly prejudicial to allow questioning by
                    10   the parties in this matter on issues that are beyond the scope of the current matter.
                    11          Mr. Woods and Mr. Hilberman are not parties to this action. The subpoena,
                    12   read in conjunction with the Witness List, which describes the substance of Mr.
                    13   Hilberman and Mr. Woods’ testimony, requests information from Mr. Woods and
                    14   Mr. Hilberman regarding other pending and threatened litigation, in which both Mr.
                    15   Hilberman and Mr. Woods are parties. The subject testimony must be limited
                    16   because the information is irrelevant and outside the scope of the current matter. In
                    17   addition, if such information is elicited at trial, it will inevitably require the
                    18   disclosure of privileged or other protected matters. Further, permitting the
                    19   defendants to elicit such information in the trial of this action, which is
                    20   overreaching in scope, will cause Mr. Woods and Mr. Hilberman harassment,
                    21   annoyance, embarrassment and undue burden and expense, permitting the parties to
                    22   gain an unfair advantage in their claims against Mr. Woods and Mr. Hilberman in
                    23   the other actions.
                    24          This motion is made pursuant to Federal Rules of Civil Procedure, Rule 45.
                    25   It is based on this notice, the attached memorandum of points and authorities, the
                    26   accompanying Declaration of Tracy Luu-Varnes, the [Proposed] Order, and the
                    27   pleadings and papers on file herein, as on such further argument and material as the
                    28   Court may consider at the hearing on this matter.
A RENT F OX LLP
                                                                    -2-
ATTO RNEY S AT LAW
                                                                          MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                    CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 3 of 12



                     1   Dated:    April 25, 2019            ARENT FOX LLP
                     2

                     3                                    By: /s/ Tracy Luu-Varnes
                                                            ALLAN E. ANDERSON
                     4                                      ANNIE STOOPS
                                                            TRACY LUU-VARNES
                     5                                      Attorneys for
                                                            Daniel Woods and Mike Hilberman
                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
                                                             -3-
ATTO RNEY S AT LAW
                                                                   MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                             CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 4 of 12



                     1                MEMORANDUM OF POINTS AND AUTHORITIES
                     2   I.    INTRODUCTION
                     3         Non-party witnesses Mike Hilberman and Daniel Woods have been
                     4   subpoenaed to testify in the trial of the above-referenced action. According to the
                     5   Witness List and other documents filed in this instant action, the substance of their
                     6   testimony will include information that is wholly irrelevant to the matters in dispute
                     7   in this action. According to the Witness List, the testimony which is being sought
                     8   includes the Bankruptcy’s Trustee’s claims against Mr. Woods and Mr. Hilberman.
                     9   In addition, based upon defendants’ trial motions, it appears defendants’ seek to
                    10   also elicit information from Mr. Woods and Mr. Hilberman regarding claims of an
                    11   action pending in the Superior Court of the State of California, County of Santa
                    12   Clara, in which both Mr. Woods and Mr. Hilberman are defendants. This Court
                    13   should modify and limit the scope of Mr. Hilberman and Mr. Woods’ testimony at
                    14   the trial of this action to exclude any questioning on either of these unrelated
                    15   actions because such topics are irrelevant to the current action, and an examination
                    16   of those topics will not only prejudice these non-party witnesses, but will more
                    17   likely than not lead to the disclosure of privileged and confidential information.
                    18         Prior to the filing of the instant motion, counsel for Mr. Hilberman and Mr.
                    19   Woods met and conferred with counsel for the parties to see if the parties would be
                    20   able to stipulate to the scope of the testimony. (See Declaration of Tracy Luu-
                    21   Varnes, filed concurrently herewith (“Decl. Luu-Varnes”), ¶ 6. The parties were
                    22   unable to reach an agreement, making this Motion necessary.
                    23   II.   STATEMENT OF FACTS
                    24         A.     The Underlying Action
                    25         The underlying action is an IP infringement claim regarding the use of two
                    26   federally registered trademarks or service marks. (Joint Proposed Statement of the
                    27   Case, ECF Doc. No. 153). The plaintiff, TechShop, Inc., asserts that the
                    28   defendants, without authorization, infringed the plaintiff’s mark in connection with
A RENT F OX LLP
                                                                   -4-
ATTO RNEY S AT LAW
                                                                         MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                   CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 5 of 12



                     1   the name of makerspace services, and that such use has likely caused confusion,
                     2   mistake or deception. (Id.). The defendants deny that they infringed and claim that
                     3   the plaintiff consented to the defendants’ use of the marks. In addition to denying
                     4   the claims of infringement, the defendants also contend that the plaintiff
                     5   discontinued and abandoned the use of the marks and that the marks are neither
                     6   valid nor protectable. (Id.).
                     7         Daniel Woods and Mike Hilberman are not parties to this action.
                     8         B.     The Subpoena to Non-party Witnesses Mike Hilberman and
                     9                Daniel Woods
                    10         On or about March 15, 2019, the defendants issued a subpoena to Mr.
                    11   Hilberman and Mr. Woods to appear and testify at the trial of this action. The
                    12   subpoena is silent as to the scope of testimony sought. (Decl. of Luu-Varnes, ¶ 2).
                    13   However, according to the defendants’ witness list, the substance of Mr. Woods’
                    14   testimony is expected to be as follows:
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
                                                                   -5-
ATTO RNEY S AT LAW
                                                                         MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                   CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 6 of 12



                     1

                     2

                     3

                     4

                     5   (ECF Doc. No. 135-6, Witness List, pp. 2-3). According to the defendants’ witness
                     6   list, the substance of Mr. Hilberman’s testimony is expected to be as follows:
                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16   (ECF Doc. No. 135-6, Witness List, p. 4.). The subject of this motion is based on
                    17   an objection to the last category identified in both disclosures, “the Bankruptcy
                    18   Trustee’s lawsuit against Mr. Woods [ and Mr. Hilberman] for, inter alia fraud” and
                    19   in addition, for any testimony relating to pending actions against Mr. Woods and
                    20   Mr. Hilberman. (ECF Doc. No. 149, Defendants’ and Counterclaimants’
                    21   Opposition to Motion in Limine No. 1.) Such testimony is irrelevant to this lawsuit
                    22   and must be excluded.
                    23         C.     Mr. Hilberman and Mr. Woods Are Defendants In Other Lawsuits
                    24         The parties in this action are aware that Mr. Woods and Mr. Hilberman are
                    25   defendants and potential parties in the following other matters:
                    26      - John S. and James L. Knight Foundation v. TechShop San Jose, LLC, Early
                    27         Growth Financial Services, Inc., Mike Hilberman and Daniel Woods, Case
                    28
A RENT F OX LLP
                                                                  -6-
ATTO RNEY S AT LAW
                                                                        MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                  CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 7 of 12



                     1          No. 18CV330565 –pending in the Superior Court of the State of California,
                     2          County of Santa Clara (“Knight Foundation Lawsuit”); and
                     3      - The Bankruptcy Trustee’s threatened lawsuit against Mr. Woods and Mr.
                     4          Hilberman in the bankruptcy action entitled In re TechShop, Inc., Case No.
                     5          18-50398 (MEH), which is pending in the United States District Court,
                     6          Northern District of California (“Trustee’s Action”).
                     7   In addition, the parties are aware that Mr. Hilberman and Mr. Woods are
                     8   represented by counsel in both the Knight Foundation Lawsuit and the Trustee’s
                     9   Action.
                    10          The Knight Foundation Lawsuit and the Trustee’s Action do not involve any
                    11   allegations against the parties in this action. (Decl. of Luu-Varnes, ¶ 5). In
                    12   addition, the Knight Foundation Lawsuit and the Trustee’s Action do not involve
                    13   any allegations regarding any of TechShop’s marks. (Decl. of Luu-Varnes, ¶ 5).
                    14   III.   LEGAL STANDARD
                    15          Federal Rule of Civil Procedure 45 governs discovery of non-parties by
                    16   subpoena. The scope of the discovery that can be requested through a subpoena
                    17   under Rule 45 is the same as the scope under Rule 26(b). Fed.R.Civ.P. 45 Advisory
                    18   Comm.'s Note (1970) (“[T]he scope of discovery through a subpoena is the same as
                    19   that applicable to Rule 34 and other discovery rules.”); Fed.R.Civ.P. 34(a) (”A
                    20   party may serve on any other party a request within the scope of Rule 26(b).”). Rule
                    21   26(b) allows a party to obtain discovery concerning any non-privileged matter that
                    22   is relevant to any party's claim or defense. Fed.R.Civ.P. 26(b)(1) (emphasis added).
                    23          A court must protect a non-party subject to a subpoena if the subpoena
                    24   “requires disclosure of privileged or other protected matter” or the subpoena
                    25   “subjects a person to undue burden.” Fed.R.Civ.P. 45(c)(3).
                    26          “On a motion to quash a subpoena, the moving party has the burden of
                    27   persuasion under Rule 45(c)(3), but the party issuing the subpoena must
                    28   demonstrate that the discovery sought is relevant.” Chevron Corp. v. Donziger, No.
A RENT F OX LLP
                                                                  -7-
ATTO RNEY S AT LAW
                                                                        MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                  CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 8 of 12



                     1   12–MC–80237, 2013 WL 4536808, at *4 (N.D.Cal. Aug. 22, 2013). “[I]f the
                     2   sought after documents [or testimony] are not relevant nor calculated to lead to the
                     3   discovery of admissible evidence, then any burden whatsoever imposed ... would be
                     4   by definition undue.” See Compaq Computer Corp. v. Packark Bell Elecs., 163
                     5   F.R.D. 329, 335–36 (N.D.Cal.1995); see also Optimize Tech. Solutions, LLC. v.
                     6   Staples, Inc., No. 14–MC–80095, 2014 WL 1477651, at * 2 (N.D.Cal. Apr. 14,
                     7   2014) (“The party issuing the subpoena must demonstrate that the information
                     8   sought is relevant and material to the allegations and claims at issue in the
                     9   proceedings.”)
                    10         Although irrelevance is not among the litany of enumerated reasons for
                    11   quashing a subpoena found in Rule 45, courts have incorporated relevance as a
                    12   factor when determining motions to quash a subpoena. See Moon v. SCP Pool
                    13   Corp., 232 F.R.D. 633, 637; (C.D. Cal. Dec. 7 , 2005). Specifically, under Rule
                    14   45(c)(3)(A), “[a]n evaluation of undue burden requires the court to weigh the
                    15   burden to the subpoenaed party against the value of the information to the serving
                    16   party[,]” Id. at 637. “Evidence is relevant if: (a) it has any tendency to make a fact
                    17   more or less probable then it would be without the evidence; and (b) the fact is of
                    18   consequence in determining the action.” Fed. R. Evid. 401.
                    19   IV.   ARGUMENT
                    20         A.      The Scope of Testimony Sought of Mr. Woods and Mr. Hilberman
                    21                 Must Be Limited to Exclude Irrelevant Information or
                    22                 Information that is Privileged or Protected.
                    23         In questioning Mr. Woods and Mr. Hilberman, the parties to the subject
                    24   lawsuit should not be permitted to seek information that is irrelevant to the subject
                    25   lawsuit, and/or otherwise protected by the attorney-client and/or “work product”
                    26   privileges.
                    27

                    28
A RENT F OX LLP
                                                                  -8-
ATTO RNEY S AT LAW
                                                                        MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                  CASE NO. 4:18-CV-01044-HSG (JCS)
                          Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 9 of 12



                     1                1.     Mr. Woods and Mr. Hilberman Should Not Have to Testify as to
                     2                       Irrelevant Information.
                     3         There is no relevance, whatsoever, between the allegations and claims in the
                     4   Knight Foundation Lawsuit and the Trustee’s Action to the subject IP matter. Mr.
                     5   Woods and Mr. Hilberman are not parties in the instant action. Similarly, the
                     6   parties in the Knight Foundation Lawsuit are not the parties in the instant action.
                     7   Likewise, the transaction or events that are at issue in the instant matter are
                     8   completely separate and distinct from the transaction and event that are the subject
                     9   of the Knight Foundation Lawsuit. To Mr. Hilberman and Mr. Woods’ knowledge,
                    10   the defendants in the instant action are not potential parties in the Trustee’s Action.
                    11   Moreover, both the Knight Foundation Lawsuit and the Trustee’s Action do not
                    12   involve any claims regarding TechShop’s IP or any claims involving Mr. Rasure or
                    13   any of the defendants in the instant action. There isn’t any testimony regarding the
                    14   other actions which the parties in the instant action can obtain from Mr. Hilberman
                    15   and Mr. Woods that will have any bearing in the instant action, or that would make
                    16   any material or determinative fact in the instant action more or less probable. As
                    17   such, any examination of Mr. Hilberman and Mr. Woods in this current action
                    18   regarding the other two actions in which they are parties or potentially going to be
                    19   named as a party, are outside the scope of the current action, irrelevant, and should
                    20   not be allowed.
                    21                2.     Mr. Woods and Mr. Hilberman Should Not Have to Testify as to
                    22                       Privileged or Protected Information.
                    23         Mr. Woods and Mr. Hilberman are represented by counsel in the Knight
                    24   Foundation Lawsuit and the Trustee’s Action. Thus, any testimony that may be
                    25   elicited at the trial of this action, regarding those other matters, would inevitably
                    26   result in the disclosure of information that is protected and privileged. A non-party
                    27   does not lose the ability to protect attorney-client privileged materials or
                    28   information merely because of his or her status as a non-party. Accordingly, the
A RENT F OX LLP
                                                                   -9-
ATTO RNEY S AT LAW
                                                                         MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                   CASE NO. 4:18-CV-01044-HSG (JCS)
                         Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 10 of 12



                     1   confidential communications between Mr. Woods and Mr. Hilberman and their
                     2   counsel with respect to the Knight Foundation Lawsuit and the Trustee’s Action are
                     3   also privileged and an order is appropriate protecting them from questions designed
                     4   to seek or learn the specific content of such communications. To the extent that the
                     5   parties in this lawsuit intend to question Mr. Hilberman or Mr. Woods about any
                     6   discussions or communications between Mr. Hilberman or Mr. Woods and their
                     7   counsel in the Knight Foundation Lawsuit or the Trustee’s Action, such
                     8   communications are within the attorney client privilege and are protected. See FED.
                     9   R. EVID. 501.
                    10         Likewise, to the extent the parties in the instant lawsuit intend to question
                    11   Mr. Woods and Mr. Hilberman about their motives, mental thoughts, impressions,
                    12   beliefs, opinions and/or strategies, as they may relate to their defense in the Knight
                    13   Foundation Lawsuit, or the Trustee’s Action, such information is also privileged
                    14   “opinion work product,” and thus is also absolutely protected. See Hickman v.
                    15   Taylor, 329 U.S. 495 (1947).
                    16                3.     Mr. Woods and Mr. Hilberman Should Not Be Required to
                    17                       Testify to Information that Would Be an Undue Burden.
                    18         Further, any testimony elicited from Mr. Woods and Mr. Hilberman
                    19   regarding the Knight Foundation Lawsuit or the Trustee’s Action would be an
                    20   undue burden on these non-party witnesses as such testimony has no bearing on the
                    21   current IP matter, but rather is the basis of the other actions which Mr. Woods and
                    22   Mr. Hilberman are defending. Mr. Hilberman and Mr. Woods will be examined
                    23   regarding the issues in the other actions, properly, in those other actions, where
                    24   such testimony is relevant to the claims and defenses in those actions. Unlike here,
                    25   where the other actions have no relevance to the instant action, the only purpose in
                    26   subjecting Mr. Woods and Mr. Hilberman to a line of questions regarding those
                    27   other actions in this instant matter, would be to subject Mr. Woods and Mr.
                    28   Hilberman to annoyance, embarrassment, and oppression.
A RENT F OX LLP
                                                                  - 10 -
ATTO RNEY S AT LAW
                                                                       MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                 CASE NO. 4:18-CV-01044-HSG (JCS)
                         Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 11 of 12



                     1         B.       Mr. Woods and Mr. Hilberman Are Entitled to A Protective
                     2                  Order
                     3         FRCP Rule 26(c) permits a district court, upon a showing of good cause, to
                     4   “make any order which justice requires to protect a party or person from
                     5   annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ.
                     6   P. 26(c)(7).
                     7         The allegations in the underlying action concern alleged infringement of
                     8   TechShop’s mark. Any information regarding the Trustee’s claim against Mr.
                     9   Woods or Mr. Hilberman, or the claims made in the Knight Foundation Lawsuit,
                    10   are immaterial to any of the claims or defenses in this IP action. Further, as
                    11   discussed, since the other two matters are irrelevant to the IP Action, there is no
                    12   basis to allow defendants to elicit such information of the trial of this action, and it
                    13   will only cause Mr. Woods and Mr. Hilberman annoyance, embarrassment,
                    14   oppression, and undue burden and expense. Therefore, if the subpoena and witness
                    15   list are not modified and Mr. Hilberman and Mr. Woods’ testimony is not limited to
                    16   exclude information regarding the Trustee’s Action and the Knight Foundation
                    17   Lawsuit, a protective order should issue prohibiting counsel from eliciting such
                    18   testimony.
                    19   V.    CONCLUSION
                    20         Wherefore, for the reasons set forth above, non-party witnesses Mike
                    21   Hilberman and Daniel Woods respectfully request that the Court grant this Motion
                    22   and modify/limit the scope of the subpoena and witness list to only require Mr.
                    23   Hilberman and Mr. Woods to provide relevant, non-privileged testimony at the trial
                    24   of this matter, and expressly excluding information regarding the Trustee’s Action
                    25   and the Knight Foundation Lawsuit. Further, Mr. Hilberman and Mr. Woods
                    26   request any and all further relief that this Court deems just and appropriate.
                    27

                    28
A RENT F OX LLP
                                                                   - 11 -
ATTO RNEY S AT LAW
                                                                        MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                                  CASE NO. 4:18-CV-01044-HSG (JCS)
                         Case 4:18-cv-01044-HSG Document 159 Filed 04/25/19 Page 12 of 12



                     1   Dated:    April 25, 2019           ARENT FOX LLP
                     2

                     3                                    By: /s/ Tracy Luu-Varnes
                                                            ALLAN E. ANDERSON
                     4                                      TRACY LUU-VARNES
                                                            ANNIE STOOPS
                     5                                      Attorneys for
                                                            Daniel Woods and Mike Hilberman
                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
                                                            - 12 -
ATTO RNEY S AT LAW
                                                                 MOTION TO MODIFY DEFENDANTS’ SUBPOENA
   LOS A NG EL ES
                                                                           CASE NO. 4:18-CV-01044-HSG (JCS)
